Citation Nr: 0517836	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 1, 2001, for 
the payment of additional compensation based upon the 
dependency of the veteran's spouse.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1985 to August 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO determination, which assigned 
March 1, 2001 as the effective date for the payment of 
additional compensation based upon the dependency of the 
veteran's spouse.  The veteran appeals for an earlier 
effective date.  


FINDINGS OF FACT

1.  In November 1992, the veteran informed the RO of his 
marriage to "CR." 

2.  In a December 1992 letter, the RO notified the veteran of 
an award of additional disability compensation based upon the 
dependency of the veteran's spouse; the RO also advised him 
to report immediately any change in the status of his 
dependents.

3.  In letters of June 1999 and April 2000, the RO notified 
the veteran that his disability compensation award included 
additional benefits for his spouse, "CR."  

4.  On February 5, 2001, the RO received notification from 
the veteran he was married on January [redacted], 1998 to "CT"; the 
RO subsequently awarded additional compensation based upon 
the dependency of the veteran's spouse, effective March 1, 
2001.


CONCLUSION OF LAW

The criteria for a date prior to March 1, 2001, for the 
payment of additional compensation for the dependency of the 
veteran's spouse, are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.31, 3.401(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to notify and assist a claimant in the 
development of a claim.  VA regulations that implement the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).  The VCAA and its implementing 
regulations are applicable to the claim decided herein.  They 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In the instant case, as to VA's duty to notify, it does not 
appear that VCAA notice was sent to the veteran either prior 
to or following the RO determination in February 2003, which 
assigned the effective date at issue in this appeal.  
Regardless, as explained herein below, Board sees that the RO 
in this case has, in essence, complied with the notification 
and assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, in the February 2003 award 
letter, the RO specifically noted the reason why the 
veteran's spouse could not be added earlier than the assigned 
date of March 1, 2001, namely that the veteran did not inform 
it of his marriage within one year of the date that he was 
married.  Thus, the veteran was notified of what evidence or 
information was necessary to establish an earlier effective 
date in this case.  Through the statement of the case issued 
to him in June 2003, the RO further advised the veteran as to 
the nature of the evidence necessary to substantiate his 
claim for an earlier effective date.  The February 2003 award 
letter and the statement of the case also provided the 
veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  He 
responded on both accounts, with statements received in March 
2003 and July 2003.  

It is noted that notification by VA to the veteran as what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish, has not specifically been furnished to the veteran.  
Nevertheless, the Board finds that through the information 
provided by the RO to the veteran, VA has essentially 
satisfied its obligation to notify and that any error or 
omission in providing notice would not result in prejudice to 
the veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).  For example, any failure to 
inform the veteran about who should provide what information 
and evidence is not prejudicial in that there is no 
indication that VA failed to obtain evidence it should have 
or that the veteran failed to submit evidence because he was 
not advised to do so.  From the documents sent to the veteran 
and in view of the nature of the earlier effective date claim 
at issue, a reasonable person could be expected to understand 
what was required on his part (i.e., furnishing evidence that 
he informed VA of his marriage in January 1998 within one 
year of the event) and what VA would do.  Further, as to 
timing of notice, the veteran had ample opportunity to 
furnish relevant information or evidence following the 
February 2003 award letter and statement of the case, prior 
to the transfer of the claims file to the Board for appellate 
consideration.  Thus, any defect in notice was essentially 
cured through the documents that were sent to the veteran.   

Relevant to its obligation to assist a claimant, the RO 
provided the veteran ample opportunity to present evidence or 
argument in support of his appeal.  The veteran declined to 
appear at a personal hearing on the matter.  Further, in a 
May 2005 letter, the RO informed the veteran that his case 
was being certified to and transferred to the Board, and that 
he could send to the Board any additional evidence concerning 
his appeal.  The Board notes that the evidence reviewed in 
this case includes various claims and statements submitted by 
the veteran in connection with the appeal, as well as 
statements and records in the claims file that are dated or 
received prior to the RO determination out of which the 
appeal arose.  Given the nature of the earlier effective date 
issue in this case, which is largely based on the historical 
record, it is difficult to identify what additional 
assistance VA could lend to the veteran to substantiate his 
claim.  The veteran has not identified any additional 
evidence that should be considered in connection with his 
claim.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA "is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has concluded that the 
VCAA does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  For these reasons, the 
Board finds that the record is ready for appellate review and 
proceeds with adjudication of the issue on appeal.

II.  Merits of Claim for Earlier Effective Date

A.  Factual Background

The veteran served on active duty from January 1985 to August 
1991.  He has been in receipt of VA disability compensation 
benefits effective since September 1, 1991.  In November 
1992, the veteran informed the RO of his marriage to "CR" 
in June 1989, and he submitted a copy of his marriage 
certificate.   In a December 1992 letter, the RO notified the 
veteran that his award of disability compensation included 
additional compensation based upon the dependency of his 
spouse.  The RO also advised him to report immediately any 
change in the status of his dependents.

Subsequently, the veteran was awarded increased disability 
compensation, and in letters dated in June 1999 and April 
2000, the RO notified him that his award included additional 
benefits for his spouse, "CR," and that he should notify it 
right away if there was any change in the status of his 
dependents.  

In a letter dated in December 2000, the RO requested the 
veteran to verify his continued entitlement to additional 
benefits based upon his dependent spouse.  In response, on 
February 5, 2001, the RO received VA Form 21-0538, Status of 
Dependents Questionnaire, from the veteran.  On the form, he 
indicated that he was married on January [redacted], 1998 to "CT."  
The RO subsequently requested additional information 
regarding his divorce and remarriage.  In response, in April 
2002, the RO received VA Form 21-686c, Declaration of Status 
of Dependents, from the veteran.  On the form, he indicated 
that he was divorced from "CR" on December [redacted], 1994 and 
married "CT" on January [redacted], 1998.  

In a letter received by VA's Debt Management Center in 
December 2002, the veteran alleged that he sent notice to 
Wichita RO of his marriage to "CT" soon after they were 
married.  He also noted that he informed the Kansas City VA 
Hospital of his remarriage.  

In February 2003, the RO awarded additional compensation 
based upon the dependency of the veteran's spouse, effective 
March 1, 2001.  

B.  Legal Criteria and Analysis

The veteran contends, in a statement received in March 2003, 
that he is entitled to additional benefits for his spouse, 
"CT," effective the first full month (i.e., February 1998) 
after the date of their marriage.  This is based on his claim 
that he furnished the RO his marriage certificate shortly 
after they were married.  In a statement received in June 
2003, he alleged that he submitted his marriage certificate 
to the RO within a few months of his marriage in January 
1998.  

Awards of additional compensation payable to a veteran for a 
dependent will be effective on the latest of the following 
dates:  1) date of claim, 2) date dependency arises, 3) 
effective date of the qualifying disability rating provided 
evidence of dependency is received within one year of 
notification of such rating action, and 4) date of 
commencement of veteran's award.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.401(b).  The date of the claim is defined as the 
date of the veteran's marriage, if the evidence of the 
marriage is received within one year of the marriage; 
otherwise the date notice is received of the dependent's 
existence, if evidence is received within one year of the 
VA's request for evidence showing the marriage has occurred.  
Id.

Applying this law and regulation to the facts of the instant 
case yields February 5, 2001, when the RO initially received 
notification of the January [redacted], 1998 marriage, as the latest 
of all these possible dates.  Under 38 C.F.R. § 3.31, 
regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on increased 
awards of compensation (such as an added dependent) may not 
be made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  As March 1, 2001 is the first day of the month 
following February 2001, wherein the award of additional 
compensation based on the dependency of the veteran's spouse 
became effective, the Board finds that the RO has properly 
calculated the effective date for the payment of additional 
compensation based upon the dependency of the veteran's 
spouse, under governing law and regulation.

With regard to the veteran's argument that he notified VA 
(both the Wichita RO and the Kansas City VA Hospital) of his 
remarriage soon after, or within months of, the event in 
January 1998, there is no indication in the claims file that 
such notification was in fact made.  The award letters of the 
RO mailed to the veteran in June 1999 and April 2000 indicate 
that the VA believed that the veteran was still married to 
his first wife and thus entitled to additional compensation 
based on the dependency of that spouse.  On neither occasion 
after receiving those letters did the veteran seek to inform 
VA that he was divorced from his first wife and that he had 
remarried in January 1998.  In fact, the evidence shows that 
he did not inform VA of his remarriage until the RO in 
December 2000 specifically requested that he verify his 
marital status.  

In light of the foregoing reasons, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an earlier effective date for the payment of 
additional compensation based upon the dependency of his 
spouse, and the benefit sought must be denied.


ORDER

An effective date prior to March 1, 2001, for the payment of 
additional compensation based upon the dependency of the 
veteran's spouse, is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


